                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

                                        MINUTE SHEET

UNITED STATES OF AMERICA                               Date:      April 19, 2019

vs.                                                    Case No.: 19-mj-2033-DPR

JASON HAMANN


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Initial Appearance – Complaint

Time Commenced: 11:17 a.m.                                     Time Terminated: 11:19 a.m.


                                        APPEARANCES

Plaintiff:       Randy Eggert, AUSA
USPPTS:          Carrie Green


Proceedings: Parties appear as indicated above. Defendant appears in person.
             Counsel will be appointed by subsequent order. Government moves for
             pretrial detention.

                Preliminary Hearing and Detention Hearing set for 4/24/2019 at 2:00 p.m.

                Defendant in custody.


Courtroom Deputy/ERO: Karla Berziel




             Case 6:19-mj-02033-DPR Document 3 Filed 04/19/19 Page 1 of 1
